PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/720,053
Filing Date: 19 Dec 2019
Appellant(s): ZF FRIEDRICHSHAFEN AG



__________________
Jill Wolfe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/06/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sablak et al. (US 20050275723 A1, hereinafter “Sablak”) in view of Lee et al. (US 20200012871 A1, hereinafter “Lee”).
Claims 2-7, 9-10, 12-14, 16, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sablak et al. (US 20050275723 A1, hereinafter “Sablak”) in view of Lee et al. (US 20200012871 A1, hereinafter “Lee”) and in view of Naser et al. (Infrastructure-free NLoS Obstacle Detection for Autonomous Cars, Nov. 2019, hereinafter “Naser”).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sablak et al. (US 20050275723 A1, hereinafter “Sablak”) in view of Lee et al. (US 20200012871 A1, hereinafter “Lee”) and in view of Naser et al. (Infrastructure-free NLoS Obstacle Detection for Autonomous Cars, Nov. 2019, hereinafter “Naser”) and in view of Myhill et al. (US 20180276874 A1, hereinafter “Myhill”).

(2) Response to Argument

A. Whether claims 22-24 comply with the written description requirement.
	Appellant’s arguments/Remarks filed on 05/06/2022 with regard to rejection under 35 U.S.C. 112(a) have been fully considered and are not persuasive. Appellant arguments that the patent application as filed teaches all the limitations of claims 22-24, specifically that “the camera has fixed position in the vehicle” fails to convince the office. In fact, this particular limitation is contrary to the application invention. the appellant invention is directed to correcting deviation of the camera from indented location, position, or field of view. In order words, the camera is expected to move out of its position and therefore, not fixed. In paragraph [0028] of appellant specification as originally filed it is disclosed: “the live image 118 is overlaid or associated with a local coordinate system 122 having x-, y-, and z-axes from the perspective of the camera 90. That said, the live image 118 may indicate a deviation in position/orientation in the camera 90 compared to the position/orientation of the camera that generated the ideally aligned image 108 for several reasons. First, the camera 90 can be installed improperly or otherwise in an orientation that captures a field of view 92 deviating from the field of view generated by the camera taking the ideally aligned image 108. Second, the camera 90 position can be affected after installation due to vibration from, for example, road conditions and/or impacts to the rear-view mirror 52. In any case, the coordinate systems 112, 122 may not be identical and, thus, it is desirable to calibrate the camera 90 to account for any differences in orientation between the position of the camera capturing the live images 118 and the ideal position of the camera capturing the ideally aligned image 108”. In other words, appellant acknowledges that the camera and the camera view is not fixed and no-where in the original disclosure appellant asserts that the camera is fixed. Therefore, the office maintains that appellant original disclosure as filed fails to provide support for the argued limitation and the rejection under 112(a) written description is proper and should be upheld by the board. 
B. Whether claims 1, 11, and 17 are patentable over Sablak and Lee.
Appellant argues that that the motion mask in Sablak is not transformed by homographic matrix. Examiner disagrees with appellant assertion above. Appellant seems to apply a narrow interpretation to a portion of the teachings of Sablak to suit his or her view without regard for the teachings of Sablak and the combination as a whole. For example, Sablak clearly teaches the Rotational and homography matrices is used to transform the privacy mask to align it with the current image and may require the translation, scaling and rotation of the mask. Transformation of the mask for an image acquired at a different focal length than the focal length at which the mask was defined requires scaling and rotation of the mask as well as translation of the mask to properly position the mask in the current image (Sablak [0064]). Sablak shows and as it is well known in the art, that homographic matrix can be used to align images or portion of images to compensate for any change in the two images or portion of images such that region of interest (ROI) or object in a region of interest can be properly detected, categorized, etc.  Contrary to appellant assertion homographic matrix is used for transformation and that transformation is often intended to perform alignment.
Furthermore, as previously explained in the last final office action the privacy mask, the static mask and the virtual mask can all be used to generate the motion mask (Sablak [0014]) and initial motion mask can be generated to determine all the masks in the image such as privacy mask, static mask and motion mask. And the virtual mask can be used to remove the static motion such as a flag (figs. 15-17). In other words, the motion mask is modified by use of the virtual mask. A moving object of interest is tracked in the acquired images based upon the modified motion mask. For instance, the transformation homographic matrix is used to calculate all the masks or motion masks and static motion on selected virtual mask are removed. Furthermore, the virtual mask is use to track the movement of an object of interest (Sablak [0125]- [0127], [0140], figs. 15-17).  The same motion tracker with the use of homographic matrix is used but with an updated information for object tracking. The combination of the cited prior arts, regardless of appellant interpretation clearly teaches that homographic matrix can be used to aligned two images regardless whether the missed alignment is caused by moving the camera intentionally or not, or changing the field of view by zooming in and out. And aligning two images or section of image facilitate the detection of differences such as detection of presence or absence of a certain object.
Appellant assertion that the objects cannot be detected in the transformed region of interest of Sablak is due to narrow interpretation of the teaching of Sablak by appellant. While appellant only focus on the figures 13a-13b and corresponding paragraphs to argue that his point above he fails to take a proper look at figure 14 step 1840 paragraphs [0130], [0140] where Sablak clearly teaches that searching for movement of suspicious targets within the motion mask as modified by the virtual mark. Appellant statement above is clearly in contrary to the teachings of Sablak.
Appellant assertion that the fixed field of view camera in Lee does not require homography matrix transform is correct. Examiner agrees with appellant that is the field of view between the two images being compared are the same homography matrix transformation is not necessary because the transformation is to align the images such that changes between them can be easily detected. However, this is also true for appellant’s invention as well. Appellant perform the homography matrix translation to align the two images because the objects in the two images would be easily detected because the difference would be obvious. Also, please take a look at the 112(a) rejection above.
Furthermore, Lee was cited to show that the image or images can be taking inside a vehicle for objects detection not to for performing homography translation as assert by appellant. in other words, the system of Sablak can also be implemented in a vehicle for object detection. Lee teaches the images of the interior vehicle can be capture using one or more cameras. However, examiner, fails to see where Lee discloses that the one or more cameras would necessarily have a same and fixed field of view. And nothing precludes the one of more cameras to be positioned at different location even when they have a fixed field of view and using the homography matrix transform to align the images.
Also, the argument presented in this section by appellant here can also be used in support to the 112 rejection above since appellant admits that the camera does change field of view or position such that the template image and the image from the camera are shifted from one another such that homography matrix transform is necessary in order to align the two different images. 
Regarding claim 11:
Examiner disagrees with appellant assertion that the combination of the cited references does not teach or suggest ignoring object detected outside the calibrated region of interest. First the region of interest can be any size and can be the whole image. Second, Lee teaches adjusting the seat based on the location of the falling object (Lee [0010]). Lee further teaches determine if the object has fallen and if the object is in a location outside where it is considered fallen or out of reach of the passenger or driver nothing happen or it is ignored. In order words if the location of the object is not relevant it is ignored and the seat does not get adjusted.  while Sablak, teaches tracking the object inside and outside the region of interest for other purposes this would not take away from the invention as a whole and what it would teach or suggest to one of ordinary skill in the art. objects are tracked even in the region of interest or where the mask or virtual mask is applied contrary to appellant assertion. In fact, the system is to track a particular subject everywhere while providing privacy in certain area. ignoring some objects outside the region of interest pauses no undue burden to one of ordinary skill in the art because not all objects are being tracts. Furthermore, while Sablak teaches tracking a person outside the region of interest (the privacy mask) other object or objects in the image or images are ignored. For example, not all windows requires the mask to be used but only those for which privacy is desired, by using a translucent virtual mask, the details of the image corresponding to the window may be sufficiently obscured by the reduction in resolution to indicate the location of the virtual mask while still allowing security personnel to follow the general path of movement of a target object or individual that moves or walks in front of the window (Sablak [0086], [0108]). As a result, at the very least it is clear that other windows(objects) that are outside the region of interest are ignored. 
Regarding claim 17:
Examiner disagrees with appellant assertion that Sablak does not teach or suggest adjusting the position of the field of view of the camera based on the homography matrix. Appellant seems to argues that the adjustment of the position of the field of view of the camera using the homography matrix. However, the claim only discloses adjusting the camera position based on the homography matrix. In other words, anything that the homography matrix influence that eventually contribute to adjusting the camera position meets the limitation of the claim. in this case here, Sablak teaches using the homography transform to remove static motion then based on the removing of the static motion reposition the camera such that the object being tracked is centered or tracked (Sablak [0140]). Therefore, the repositioning of the field of view of the camera is based on the homography matrix transform. The homography matrix transform does not have to be applied directly to the camera or directly causes the camera position of the field of view to change to meet appellant claimed limitation. The processing device (50) analyze the motion mask, that was modified using the virtual mask and the virtual mask is based on the homography matrix transform, in order to identify a moving object of interest in the acquired images. The processing device then causes camera 22 to execute pan, tilt and zoom movements that may be required to maintain moving object of interest 202 in the field of view of camera 22 (Sablak [0010], [0014], [0125]- [0127], [0140]).
C. Whether claims 2-7, 9, 10, 12-14, 16, and 18-24 are patentable over Sablak in view of Lee and Naser.

Claims 2-6, 9, 10, and 23
Claims 2-6, 9, 10, and 23 depend on claim 1 and are therefore not allowable for at least the reasons given above.
Regarding claim 7:
 	Claim 7 is not allowable at least for the same reasons given above with regard to claim 11:
Regarding claims 12-14, 16, and 24:
 	claims 12-14, 16, and 24 depend on claim 11 and are therefore not allowable for at least the reasons given above.
Regarding claims 18-22:
Claims 18-22 depend on claim 17 and are therefore not allowable for at least the reasons given above.
D. Whether claims 8 and 15 are patentable over Sablak in view of Lee, Naser, and Myhill.
                                                                                    
Claims 8 and 15 depends on claim 1 and 11 and therefore not allowable for at least the reasons given above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
Conferees:
/CHIEH M FAN/Supervisory Patent Examiner, Art Unit 2632  
                                                                                                                                                                                                      /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.